Title: From George Washington to John Lathrop, 22 June 1788
From: Washington, George
To: Lathrop, John



Reverend & respected Sir,
Mount Vernon June 22d 1788.

Your acceptable favour of the 16th of May, covering a recent publication of the proceedings of the Humane Society, has, within a few days past, been put into my hands.
I observe, with singular satisfaction, the cases in which your benevolent Institution has been instrumental in recalling some of our fellow creatures (as it were) from beyond the gates of Eternity, and has given occasion for the hearts of parents & friends to leap for joy. The provision made for Ship-wrecked Marriners is also highly estimable in the view of every philanthropic

mind & greatly consolatory to that suffering part of the Community. These things will draw upon you the blessings of those who were nigh to perish. These works of charity & goodwill towards men reflect, in my estimation, great lustre upon the Authors, and presage an æra of still farther improvements. How pitiful, in the eye of reason & religion, is that false ambition which desolates the world with fire & sword for the purposes of conquest & fame; when compared to the milder virtues of making our neighbours and our fellow men as happy as their frail conditions & perishable natures will permit them to be!
I am happy to find that the proposed general government meets with your approbation—as indeed it does with that of most disinterested and discerning men. The Convention of this State is now in Session, and I cannot but hope that the Constitution will be adopted by it—though not without considerable opposition. I trust, however, that the commendable example exhibited by the minority in your State will not be without its salutary influence in this. In truth it appears to me that (should the proposed government be generally & harmoniously adopted) it will be a new phoenomenon in the political & moral world; and an astonishing victory gained by enlightened reason over brutal force. I have the honor to be with very great consideration Reverd & respected Sir Yr Most Obedt & Hble Sert

Go: Washington

